979 So. 2d 1274 (2008)
In re Michelle D. MCKEE.
No. 2007-B-1381.
Supreme Court of Louisiana.
May 2, 2008.
In re McKee, Michelle D.;  Plaintiff; (s); Applying for Reconsideration of this Court's action dated March 17, 2008 Office of the Disciplinary Board, No. 05-DB-002 C/W 06-DB-001.
Application for reconsideration not considered. The February 1, 2008 judgment of this Court became final and definitive on March 14, 2008, when respondent's application for rehearing was denied. See La. Code Civ. P. Art. 2167; Supreme Court Rule XIX, section 26(E).